UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6197


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TEERAN TYRON GRESHAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:03-cr-00064-F-1)


Submitted:   May 18, 2012                  Decided:   June 6, 2012


Before MOTZ, KING, and DAVIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Teeran Tyron Gresham, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Teeran      Tyron    Gresham       appeals   the        district       court’s

order denying his motion for a reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) (2006).                   We review a district court’s

ruling   on    a    18    U.S.C.    § 3582(c)(2)        motion    for        an    abuse   of

discretion.        United States v. Stewart, 595 F.3d 197, 200 (4th

Cir. 2010).        We vacate the district court’s order and remand for

further proceedings.

              In 2004, Gresham pleaded guilty, pursuant to a plea

agreement, to one count of possession with intent to distribute

more than fifty grams of cocaine base and more than 500 grams of

cocaine,      in   violation       of   21    U.S.C.    § 841(a)(1)          (2006),       and

possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c)(1)(A) (2006).                                    The

district court sentenced Gresham to consecutive terms of eighty

and sixty months’ imprisonment.                  The eighty month sentence for

the    drug    possession         conviction      represented         approximately         a

thirty-five percent downward departure from the low end of the

121 to 151 month advisory range set forth by the U.S. Sentencing

Guidelines Manual (“USSG”).                  The downward departure was based

both   on     Gresham’s      substantial         assistance      to    the        Government

pursuant      to   USSG    § 5K1.1,      p.s.,     as   well     as     on    mental       and

emotional hardships under USSG §§ 5K2.0, p.s., 5H1.3, p.s., and

5H1.6, p.s.

                                             2
              In 2009, the district court reduced Gresham’s sentence

pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment 706 to the

Guidelines.        The district court found that Amendment 706 reduced

Gresham’s Guidelines range to 120 to 121 months and granted a

reduction of Gresham’s drug possession sentence from eighty to

seventy-nine months.           The low end of Gresham’s Guidelines range

was limited by the mandatory minimum ten year term that was

applicable at the time of Gresham’s sentencing.

              In    the   appealed      order,        the    district        court   denied

Gresham’s 18 U.S.C. § 3582(c)(2) motion for a sentence reduction

based on Amendment 750 to the Guidelines.                      Amendment 750 revised

the offense levels applicable to certain cocaine base quantities

under USSG § 2D1.1(c).           The district court found that Amendment

750 was applicable to Gresham but did not have the effect of

lowering Gresham’s Guidelines range.                        We agree that Amendment

750 is applicable to Gresham, but find that Amendment 750 did

affect   Gresham’s        Guidelines      range.            After     the    operation    of

Amendment      750,    Gresham’s       offense      level      and    criminal       history

category      produces    a    range    that     is    wholly        below    120    months’

imprisonment.          Thus,    pursuant       to     USSG    § 5G1.1(b),        Gresham’s

Guidelines “range” is now 120 months.                        Amendment 750 therefore

had the effect of reducing the high end of Gresham’s Guidelines

range    by   one     month.      The    district           court’s    conclusion       that



                                           3
Amendment 750 did not provide a basis for considering a further

reduction of Gresham’s sentence was thus erroneous.

           Accordingly, we vacate the district court’s denial of

Gresham’s motion for a sentence reduction and remand for further

proceedings.      On   remand,   the       district   court    should   analyze

Gresham’s motion in light of his revised Guidelines range and

determine whether and to what extent a sentence reduction is

appropriate. *   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument      would   not   aid   the   decisional

process.

                                                         VACATED AND REMANDED




     *
       The decision of whether to reduce Gresham’s sentence as a
result of the reduction of his Guidelines range is committed to
the discretion of the district court.     18 U.S.C. § 3582(c)(2).
Should the district court grant the motion, it “has discretion
to give a reduction based on the revised sentencing range,
calculated by any reasonable means, so long as it yields a new
sentence   congruent   with    the  policy   statements  of   the
Guidelines.”    United States v. Fennell, 592 F.3d 506, 510-11
(4th   Cir.    2010)   (footnote   omitted);    see   also   USSG
§ 1B1.10(b)(2)(B), p.s.     The court need not employ the same
method of departure used at Gresham’s original sentencing.
Fennell, 592 F.3d at 509.



                                       4